IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JACOB LANCE : CIVIL ACTION
v. NO. 18-4933
MIDLAND CREDIT MANAGEMENT
INC., et al.
ORDER
AND NOW, this 22rid day of March 2019, upon considering Defendants’ Motion to compel

and stay (ECF Doc. No. 14), Plaintiff’ s Opposition (ECF Doc. No. 17), Defendants’ Reply (ECF
Doc. No. 18), mindful of our January 23, 2019 Order (ECF Doc. No. 9), and for reasons in the

accompanying Memorandum, it is ORDERED:

1. Defendants’ Motion to compel (ECF Doc. No. 14) is DENIED as the issues
concerning the terms of the assignment between the bank and the Defendants either preclude
Defendants’ right to compel arbitration or are ambiguous requiring further discovery before we
can find the bank assigned Plaintiff’s consent to arbitration to the Defendants; and,

2. Mindful the parties may now need to explore the terms of the assignment between
the bank and the Defendants to renew efforts to compel arbitration, we amend our January 23,
2019 Order (ECF Doc. No. 9) M to allow Phase I Motions for summary judgment on the

Plaintiff’ s claims or for class certification to be filed no later than May 3, 2019 with responses

filed no later than May 20, 2019, W

KEARN , J.

